Title: To James Madison from Anthony Merry, 12 April 1804 (Abstract)
From: Merry, Anthony
To: Madison, James


12 April 1804, Washington. “I have the Honour to acquaint you that I have just received a Letter from Rear Admiral Sir John Duckworth, Commander in Chief of His Majesty’s Squadron at Jamaica, dated the 2nd of last Month, in which he desires me to communicate to the Government of the United States that he has found it expedient for His Majesty’s Service to convert the Siege, which he lately attempted, of Curaçoa into a Blockade of that Island.
“I cannot doubt, Sir, that this Blockade will be conducted conformably to the Instructions which, as I have had the Honour to acquaint you in another Letter of this Date, have been recently sent on this Subject to the Commander in Chief of His Majesty’s Forces, and to the Judges of the Vice-Admiralty Courts, in the West Indies, should the smallness of the Island of Curaçoa still render necessary any Distinction of the Investment being confined to particular Ports.”
